                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 JMR FARMS, INC., TERRY LUSK, JASON
 LUSKBG CATLIN ENTERPRISES, LLC,                  Case No. 0:20-cv-00879-PJS-HB
 GLORY PRODUCE, INC., HOOSIER
 MELONS, LLC, MELON ACRES, INC.,
 CENTRAL FLORIDA FRUIT SALES, LLC
 d/b/a SANWAY FARMS, INC., SHORE
 SWEET GROWERS, LLC, SK
 ENTERPRISES OF NORTH FLORIDA,
 INC., WAINWRIGHT BROTHERS
 FARMS, LLC, WILSON LEE FARMS,
 BOWLES FARMING COMPANY, INC.,
 BONNE IDEE PRODUCE, LLC, and
 JUSTIN LUSKKEVIN COGGINS d/b/a
 MEK FARMS, individually and d/b/a JTJ                 FIRST AMENDED
 FARMS, and JMR FARMS, INC.,                       CLASS ACTION COMPLAINT
 individually and on behalf of all others                    AND
 similarly situated,                                DEMAND FOR JURY TRIAL

                        Plaintiffs,

          vs.

 C.H. ROBINSON WORLDWIDE, INC.;
 C.H. ROBINSON COMPANY, INC.; and
 C.H. ROBINSON COMPANY,

                        Defendants.

      Plaintiffs, Terry Lusk, Jason Lusk, and Justin Lusk individually and collectively

d/b/a JTJ Farms, and JMR Farms, Inc.,Plaintiffs, JMR Farms, Inc., BG Catlin

Enterprises, LLC, Glory Produce, Inc., Hoosier Melons, LLC, Melon Acres, Inc., Central

Florida Fruit Sales, LLC d/b/a Sanway Farms, Inc., Shore Sweet Growers, LLC, SK

Enterprises of North Florida, Inc., Wainwright Brothers Farms, LLC, Wilson Lee Farms,

Bowles Farming Company, Inc., Bonne Idee Produce, LLC, and Kevin Coggins d/b/a


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                              page 1 of 54
MEK Farms, individually and on behalf of all others similarly situated, bring this Class

Action Complaint against Defendants, C.H. Robinson Worldwide, Inc., C.H. Robinson

Company, Inc., and C.H. Robinson Company, jointly and severally, and allege and state

as follows:

                           I. NATURE OF THE ACTION.
       1.     This action arises from Defendants’ abuse of their exclusive sales agency

obtained from Plaintiffs for the sale of the fresh fruit and vegetables which Plaintiffs

grew on their farms.

       2.     Defendants’ written contracts with Plaintiffs concerned the growing,

packing, and sale of fresh produce.

       3.     Defendants’ compensation under the contracts was commissions from the

consignment sales of Plaintiffs’ produce.

       4.     Defendants’ used their special status as Plaintiffs’ exclusive agent pursuant

to those contracts to obtain additional revenue arising out of or related to the growing,

packing, and sale of Plaintiffs’ produce.

       5.     Defendants reduced the net proceeds payable to Plaintiffs by including

deducting what was reported by Defendants to be chargeable costs paid or payable by

Defendants under the contracts, but the amounts charged included undisclosed profits to

Defendants.

       6.     Defendants also negotiated rebates with certain farm suppliers resulting in

payments to Defendants whenever Plaintiffs purchased goods or services from those

suppliers, but Defendants kept the rebates for themselves. Defendants did not disclose to
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                 page 2 of 54
Plaintiffs either the rebate arrangements they had made with suppliers or Defendants’

receipt of those rebates.

       7.     Defendants’ conduct breached duties they owed to Plaintiffs arising under

the Perishable Agricultural Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499a, et

seq., state law, and the Parties’ contracts.

       8.     Defendants’ conduct with respect to Plaintiffs is consistent with

Defendants’ patterns, practices, or policies in Defendants’ role as the exclusive sales

agent for the consignment sale of produce grown by those similarly situated to Plaintiffs.

       9.     Plaintiffs’ seek for themselves and the members of the Class: an accounting

as to all third-party transactions related to the sale of produce; actual damages caused by

Defendants’ unlawful conduct including disgorgement of Defendants’ ill-gotten gains,

forfeiture of their commissions, any contractually permitted recovery of attorneys’ fees

and litigation expenses. Plaintiffs also seek punitive or exemplary damages for

themselves and the class. Although it appears a prayer for punitive damages is permitted

without leave of court—see, Mgmt. Registry, Inc v. A.W. Companies, Inc., No. CV 17-

5009 (JRT/KMM), 2020 WL 487315, at *2–3 (D. Minn. Jan. 30, 2020) (denying motion

to strike prayer for punitive damages without having first obtained leave) and Benner v.

St. Paul Pub. Sch., I.S.D. #625, 380 F. Supp. 3d 869, 910 (D. Minn. 2019) (concluding

that Minnesota gatekeeper statute on requesting punitive damages does not apply to

claims premised on federal question or supplemental jurisdiction)—the prevailing

practice appears to be seek leave of court to assess whether Plaintiffs have stated a

plausible claim which Plaintiffs will follow. See, e.g., Shank v. Carleton Coll., No. 16-
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 3 of 54
CV-1154 (PJS/HB), 2018 WL 4961472 (D. Minn. Oct. 15, 2018), aff'd, 329 F.R.D. 610

(D. Minn. 2019)., and punitive damages.

       10.    The amount of actual damages owed to each Plaintiff and to eachClass

member of the Class is readily determined from Defendants’ own records created and

maintained by Defendants in the ordinary course of their business and which are required

under PACA.

                                     II. PARTIES.
       A. Plaintiffs.
       11.    Plaintiff, Terry Lusk, Jason Lusk, and Justin Lusk individually and

collectively d/b/a JTJ Farms (“JTJ Farms”) is a Texas general partnership, with its

principal place of business located in Dalhart, Dallam County, Texas. The principals of

JTJ Farms are all residents and citizens of the State of Texas.

       11.    Plaintiff, JMR Farms, Inc. (“JMR Farms”) is an Indiana limited liability

company with its principal offices in Vincennes, Indiana. The members of JMR Farms

are residents and citizens

       12.    BG Catlin Enterprises, LLC is a Maryland limited liability company with

its principal office in Sharptown, Maryland and is a citizen of the State of Maryland.

       13.    Glory Produce, Inc. is a Florida corporation with its principal office in Bell,

Florida.

       12.14. Hoosier Melons, LLC is an Indiana limited liability company with its

principal office in Oaktown, Indiana and is a citizen of the State of Indiana.



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 4 of 54
       15.    Melon Acres, Inc. is an Indiana corporation with its principal office in

Oaktown, Indiana and is a citizen of the State of Indiana.

       16.    Central Florida Fruit Sales, LLC d/b/a Sanway Farms, Inc. is a Florida

limited liability company with principal offices in Lithia, Florida, reporting as its

member, Wayne Moss, who is a resident and citizen of the State of Florida.

       17.    Shore Sweet Growers, LLC is a Maryland limited liability company with its

principal office in Hebron, Maryland and is a citizen of the State of Maryland.

       18.    SK Enterprises of North Florida, Inc. is a Florida corporation with its

principal offices located in Quincy, Florida and a citizen of the State of Florida.

       19.    Wainwright Brothers Farms, LLC is a Florida limited liability company

with principal offices in Live Oak, Florida, and its members, Jacob B. Wainwright and

Donald Wainwright, are all residents and citizens of the State of Florida.

       20.    Wilson Lee Farms is a Maryland limited liability company with its

principal office in Hebron, Maryland and is a citizen of the State of Maryland.

       21.    Bowles Farming Company, Inc. is a California corporation with its

principal offices located in Los Banos, California and is a citizen of the State of

California.

       22.    Bonne Idee Produce, LLC is a Louisiana limited liability company with

principal offices in Bonita, Louisiana and is a citizen of the State of Louisiana.

       23.    Kevin Coggins d/b/a MEK Farms is a Georgia sole proprietorship with his

principal offices in Lake Park, Georgia, and he is a resident and citizen of the State of

Georgia.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 5 of 54
       B. Defendants.
       13.24. Defendant, C.H. Robinson Worldwide, Inc. (“CHRW”) is a publicly traded

Delaware corporation with its principal place of business in Eden Prairie, Minnesota.

       14.25. CHRW maintains its principal place of business in Eden Prairie, Minnesota.

       15.26. CHRW is a publicly traded company listed on the NASDAQ Stock Market

under ticker symbol CHRW.

       16.27. Defendant, C.H. Robinson Company, Inc. (“CHRI”) is a Minnesota

corporation and, on information and belief, is a wholly owned subsidiary of CHRW.

       17.28. CHRI maintains its principal place of business in Eden Prairie, Minnesota.

       18.29. CHRI maintains its principal place of business in the same office as

CHRW.

       19.30. Defendant, C.H. Robinson Company (“CHRC”) is a Delaware corporation

and, on information and belief, is a wholly owned subsidiary of CHRW.

       20.31. CHRC maintains its principal place of business in Eden Prairie, Minnesota.

       21.32. CHRC maintains its principal place of business in the same office as

CHRW and CHRI.

                        III. JURISDICTION AND VENUE.
       22.33. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 with

respect to Plaintiffs’ claims arising under federal law and supplemental jurisdiction under

28 U.S.C. § 1367 with respect to all other claims, including claims arising under state

law, because those claims arise from the same conduct which gives rise to the federal law

claims.

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 6 of 54
      23.34. Venue is proper in this district under 28 U.S.C. § 1391 due to the

contractual venue provision contained in Defendants’ contracts with each Plaintiff and

because each Defendant resides within this jurisdiction.

                            IV. BACKGROUND ON PACA.
      24.35. Congress enacted the PACA on June 10, 1930.

      25.36. Among other things, PACA applies to the conduct of a commission

merchant, dealer, and broker regarding any transaction involving any perishable

agricultural commodity.

      26.37. The fresh fruits and vegetables which are the subject of the Parties’

contracts are perishable agricultural commodities and, depending on the terms of each

sale negotiated by Defendants as Plaintiffs’ exclusive sales agent, Defendants were a

commission broker, a dealer, and/or a broker.

      27.38. The PACA delegates decision-making and rulemaking authority to the

Secretary of Agriculture.

      28.39. Pursuant to the Code of Federal Regulations, Title 7, Subtitle B, Chapter 1,

matters falling with the scope of the PACA are assigned to the Agricultural Marketing

Services within the United States Department of Agriculture.

      29.40. Honesty. Under PACA, 7 U.S.C. § 499b(4), it is unlawful for a commission

merchant, dealer, or broker:

                to make, for a fraudulent purpose, any false or misleading
                statement in connection with any transaction involving
                any perishable agricultural commodity which is



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 7 of 54
                received in interstate or foreign commerce by such
                commission merchant, or

                bought or sold, or contracted to be bought, sold, or
                consigned, in such commerce by such dealer, or

                the purchase or sale of which in such commerce is
                negotiated by such broker;

                or to fail or refuse truly and correctly to account and make
                full payment promptly in respect of any transaction in any
                such commodity to the person with whom such
                transaction is had;

                or to fail, without reasonable cause, to perform any
                specification or duty, express or implied, arising out of
                any undertaking in connection with any such transaction;

                or to fail to maintain the trust as required under section
                499e(c) of this title.

      30.41. Under the PACA Regulations, 7 C.F.R. 46.28 (emphasis added):

                The function of a broker is to facilitate good faith
                negotiations between parties which lead to valid and
                binding contracts. […] A broker who agrees to collect
                funds from the buyer for his principal shall render an
                itemized accounting to the principal promptly on receipt
                of payment showing the true gross selling price, all
                brokerage fees deducted and all expenses including
                auction charges, incurred in connection with the sale of
                the shipment. The failure to account truly and correctly
                and make full payment promptly is a violation of the Act.

      31.42. The PACA Regulations, 7 C.F.R. 46.2(hh), define good faith:

                Good faith means honesty in fact and the observance of
                reasonable commercial standards of fair dealing in the
                trade. The principle of good faith requires that a party to
                a transaction disclose in writing the existence of any
                collateral fees and expenses to all other parties to the
                transaction where the collateral fees and expenses affect
                a material term of the agreement.


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 8 of 54
       32.43. Private Right of Action. Under PACA, 7 U.S.C. § 499e(a), a commission

merchant, dealer, or broker who violates § 499(b) “shall be liable to the person or persons

injured thereby for the full amount of damages . . . sustained in consequence of such

violation.” Such liability may be enforced at injured party’s option either in a proceeding

brought before the Secretary of Agriculture or in an action commenced in any court of

competent jurisdiction. Id. at § 499e(b).

       33.44. Preservation of Records. Under PACA, 7 U.S.C. § 499i, “Every

commission merchant, dealer, and broker shall keep such accounts, records, and

memoranda as fully and correctly disclose all transactions involved in his business,

including the true ownership of such business by stockholding or otherwise.”

       34.45. Cumulative Remedies. Relief under the PACA “shall not in any way

abridge or alter the remedies now existing at common law or by statute, and the

provisions of this chapter are in addition to such remedies.” Id.

                           V. ALLEGATIONS OF FACT.
       A. Background and Relationship Among the Defendants.
       35.46. On information and belief, Defendants’ predecessor began a North Dakota

business in 1905 as a produce dealer sourcing services for buying, selling, and marketing

of fresh fruits, vegetables, and other perishable items.

       36.47. On information and belief, that original business developed over the next

century into a nationwide produce distribution business currently operating under the

Robinson Fresh® trade name while expanding into the business of providing freight

logistics services which now dwarfs the Robinson Fresh business.

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 9 of 54
       37.48. According to CHRW’s SEC filings, by the end of 2018, the Robinson

Fresh® business represented approximately 4% of CHRW’s total net revenues.

       38.49. At all times relevant to this Complaint, Defendants’ Robinson Fresh

business included the sale on consignment and delivery of wholesale quantities of fresh

fruits and vegetables nationwide as exclusive sales agents for produce growers such as

Plaintiffs and the Class they seek to represent.

       39.50. On information and belief based on U.S. Department of Agriculture’s

online search of PACA licenses [https://apps.mrp.usda.gov/public_search (accessed

March 25, 2020)], CHRW never held a PACA licensed but repeatedly represented it had

a PACA license.

       40.51. CHRW’s representations to the various courts of the United States that it

held a PACA license include:

          40.01.51.01.      Document 1 filed by CHRW on September 8, 2015 in C.H.

              Robinson Worldwide, Inc. d/b/a Robinson Fresh vs. Global Fresh, Inc., et

              al., Case 2:15-cv-07082 (C.D.Ca.) in which, at ¶3, CHRW alleged that it

              “is engaged in the business of selling wholesale quantities of fresh fruits

              and vegetables in interstate commerce” and “maintains PACA license

              number 19701419.”

          40.02.51.02.      Document 91 filed by CHRW on December 29, 2015 in

              Evergreen Farms & Produce, LLC, et al. v. ABL Farms, Inc., et al., Case

              1:15-cv-03171 (N.D.Ga.) which is a declaration made pursuant to 28

              U.S.C. § 1736 by Mark Petersen as General Manager of “the CPDS
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 10 of 54
             division of C.H. Robinson Worldwide, Inc.” and, at ¶2, states under penalty

             of perjury that CHRW “is licensed by the USDA-PACA, and currently

             holds valid PACA license number 19701419.” The declaration attached

             several documents including, at page 11 of 46, an invoice which, at the top

             of the page, appears to be from CHRW and “Subsidiaries” but, at the

             bottom of the page, provides the name, address, telephone number, and Tax

             ID number for CHRC.

          40.03.51.03.    Document 1 filed by CHRW on November 20, 2017 in C.H.

             Robinson Worldwide, Inc. v. Carl J. Denholtz, et al., Case 2:17-cv-00641

             (M.D.Fla.) in which, at ¶3, CHRW alleged that it “is engaged in the

             business of selling perishable agricultural commodities (‘Produce’) in

             interstate commerce” and “maintains PACA license number 19701419.”

          40.04.51.04.    Document 18 filed by CHRW on February 8, 2019 in L & M

             Companies, et al. v. Unique Food Company, Inc. et al. Case 5:19-cv-00027

             (E.D.N.C.) in which, at ¶3, CHRW alleged “is engaged in the business of

             selling wholesale quantities of fresh produce in interstate commerce, and is

             licensed by the USDA-PACA Division, License Number 19701419.”

          40.05.51.05.    Document 1 filed by CHRW on April 17, 2019 in C.H.

             Robinson Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson

             Fresh vs. Phillips Produce LLC, et al., Case 8:19-cv-00916 (M.D.Fla.) in

             which, at ¶3, CHRW alleged it “is engaged in the business of selling

             wholesale quantities of fresh fruits and vegetables nationwide” and holds
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                             page 11 of 54
             “federal produce license number 20001042 from the U.S. Department of

             Agriculture/PACA Branch.”

          40.06.51.06.     Document 1 filed by CHRW on July 1, 2019 in C.H.

             Robinson Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson

             Fresh vs. Centex Produce, Inc., et al., Case 1:19-cv-00672 (W.D.Tex) in

             which, at ¶3, CHRW alleged it “is engaged in the business of selling

             wholesale quantities of fresh fruits and vegetables nationwide” and holds

             “federal produce license number 20001042 from the U.S. Department of

             Agriculture/PACA Branch.”

          40.07.51.07.     Document 1 filed by CHRW on July 23, 2019 in C.H.

             Robinson Worldwide, Inc. vs. Osman Produce, LLC, et al., Case 4:19-cv-

             00372 (D.Ariz.) in which, at ¶3, CHRW alleged it “is engaged in the

             business of selling wholesale quantities of fresh fruits and vegetables

             nationwide” and holds “federal produce license number 20001042 from the

             U.S. Department of Agriculture/PACA Branch.”

          40.08.51.08.     Document 19 filed by CHRW in C.H. Robinson Worldwide,

             Inc., et al. v. P.K. Produce, Inc., et al., Case 1:18-cv-02849 (N.D.Ohio) in

             which, at ¶3, CHRW alleged it is “engaged in the business of selling

             wholesale quantities of fresh fruit and vegetables nationwide through

             interstate commerce” and holds “federal produce license number 19701419

             from the U.S. Department of Agriculture/PACA Branch.”


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                              page 12 of 54
          40.09.51.09.    Document 1 filed by CHRW on September 23, 2019 in C.H.

             Robinson Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson

             Fresh vs. CKF Produce Corp., et al., Case 1:19-cv-05403 (E.D.N.Y.) in

             which, at ¶3, CHRW alleged it “is engaged in the business of selling

             wholesale quantities of fresh fruits and vegetables nationwide” and holds

             “federal produce license number 20001042 from the U.S. Department of

             Agriculture/PACA Branch.”

          40.10.51.10.    Document 71 filed by CHRW in Eagle Fruit Traders, LLC v.

             Ultra Fresh, LLC, et al., Case 2:18-cv-14541 (D.N.J.) in which, at ¶3,

             CHRW alleged it “is engaged in the business of selling wholesale quantities

             of fresh fruits and vegetables nationwide” and holds “federal produce

             license number 20001042 from the U.S. Department of Agriculture/PACA

             Branch.”

          40.11.51.11.    Document 1 filed by CHRW in C.H. Robinson Worldwide,

             Inc., d/b/a C.H. Robinson Company, Inc. d/b/a C.H. Robinson Company

             d/b/a Robinson Fresh vs. Arizona Lemons LLC, et al., Case 2:20-cv-00426

             (D.Ariz.) in which, at ¶4, CHRW alleged it “is engaged in the business of

             selling wholesale quantities of fresh fruits and vegetables nationwide” and

             holds “federal produce license number 20001042 from the U.S. Department

             of Agriculture/PACA Branch.”

      41.52. According to the U.S. Department of Agriculture’s online search of PACA

licenses [https://apps.mrp.usda.gov/public_search (accessed March 25, 2020)] of License
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                            page 13 of 54
Number 19701419 (accessed on March 25, 2020) the licensee is CHRC, the license is

currently terminated, and associated trade names are “C H ROBINSON WORLDWIDE

INC” and “ROBINSON FRESH.”

      42.53. On information and belief, “C H ROBINSON WORLDWIDE INC” is the

legal name of CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRC is authorized to use by the State of Delaware (where

CHRC is incorporated) or by any other State in which CHRC transacts business.

      43.54. On information and belief, “ROBINSON FRESH” is a registered trade

name owned by CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRC is authorized to use by the State of Delaware (where

CHRC is incorporated) or by any other State in which CHRC transacts business.

      44.55. According to the U.S. Department of Agriculture’s online search of PACA

licenses [https://apps.mrp.usda.gov/public_search, of License Number 2001042 (accessed

on March 25, 2020)] the licensee is CHRI, the license is active, and associated trade

names are “C H ROBINSON COMPANY”, “ROBINSON FRESH”, and “C H

ROBINSON WORLDWIDE INC”.

      45.56. On information and belief, “C H ROBINSON WORLDWIDE INC” is the

legal name of CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRI is authorized to use by the State of Minnesota (where

CHRI is incorporated) or by any other State in which CHRI transacts business.

      46.57. On information and belief, “C H ROBINSON COMPANY” is the legal

name of CHRC and is not a trade name, alternate name, fictitious name, assumed name,
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                              page 14 of 54
or other name which CHRI is authorized to use by the State of Minnesota (where CHRI is

incorporated) or by any other State in which CHRI transacts business.

      47.58. On information and belief, “ROBINSON FRESH” is a registered trade

name owned by CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRI is authorized to use by the State of Minnesota (where

CHRI is incorporated) or by any other State in which CHRI transacts business.

      48.59. On information and belief, CHRC and CHRI entered into a written

agreement dated January 1, 2009 in which CHRC permitted CHRI to use CHRC’s “trade

name” but that agreement does not state CHRC’s trade name.

      49.60. According to the Office of the Minnesota Secretary of State’s online search

of business names [https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020)], for “C.H. Robinson Company, Inc.” did not show that CHRI ever filed any

assumed name certificates pursuant to Minn. Stat. §333.01 which prohibits the use of any

name other than CHRI’s “true name” (i.e.¸ the name on its certificate of incorporation) or

the name on a filed assumed name certificate.

      50.61. According to the Office of the Minnesota Secretary of State’s online search

of business names, https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020), for “C.H. Robinson Worldwide, Inc.” reflected that CHRW is registered in

Minnesota as a foreign corporation but it did not show that CHRW ever filed any

assumed name certificates pursuant to Minn. Stat. §333.01 which prohibits the use of any

name other than CHRI’s “true name” (i.e.¸ the name on its certificate of incorporation) or

the name on an assumed name certificate.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                             page 15 of 54
       51.62. According to the Office of the Minnesota Secretary of State’s online search

of business names, https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020), for “C.H. Robinson Company” reflected no domestic or foreign business entity

by that name.

       52.63. To the extent any natural person works for CHRI or CHRC, such person is,

on information and belief, an employee of and paid by CHRW.

       53.64. In 2014, CHRW created and, at all times relevant, Defendants have used

the brand name Robinson Fresh® to refer to Defendants produce distribution business

which includes the buying, selling, and marketing of fresh fruits, vegetables, and other

perishable items involving growers, grocery retailers, restaurants, foodservice

distributors, and produce wholesalers along with the sourcing of providers for the buying,

selling, and marketing of such items.

       54.65. Defendants do not use the Robinson Fresh name to refer to their

transportation and logistics business.

       55.66. Robinson Fresh® is a trademark registered to CHRW in the U.S. Patent and

Trademark Office.

       56.67. Robinson Fresh is a trade name used by all Defendants.

       57.68. By referring to their business as Robinson Fresh, by representing to federal

district courts that CHRW is doing business as CHRC, CHRI, and Robinson Fresh, by

representing to the U.S. Department of Agriculture that CHRW and Robinson Fresh as

trade names for CHRC and CHRI (notwithstanding Defendants’ failure to file assumed

named certificates), and by the fact that CHRC and CHRI are wholly-owned subsidiaries
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                              page 16 of 54
of CHRW, Defendants have collectively engaged in a joint enterprise under the Robinson

Fresh moniker as either an unincorporated association or de facto partnership. These

facts, together with the manner in which Defendants identified themselves in the written

contracts with Plaintiffs which Defendants drafted, render all three Defendants jointly

and severally liable on Plaintiffs’ claims and the claims of the Class which Plaintiffs seek

to represent.

       B. The Parties’ Agreements.
       58.69. Each Plaintiff, as well as each member of the Class, entered into one or

more written contracts (“Agreements”) drafted by Defendants.

       59.      A copy of JTJ Farms’ Agreement is attached as Exhibit 1.

       60.      A copy of the JMR Farms Agreements are attached as Exhibit 2.

       61.70. Each Agreement identified a Plaintiff or a member of the Class to be

referred to throughout the Agreement as either the “Grower” or the “Grower/Supplier.”

(For convenience, this Complaint uses the term “Grower” to mean the “Grower” or the

“Grower/Supplier” as identified in an Agreement.)

       62.71. Defendants drafted each Agreement and identified themselves in several

ways further reflecting Defendants’ collective conduct concerning the Agreements,

including:

                (i)    “C.H. Robinson Company” and referred to throughout the

                       Agreement as “C.H. Robinson”;

                (ii)   “C.H. Robinson Company, dba Robinson Fresh” to be referred to

                       throughout the Agreement as “Robinson Fresh”;
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 17 of 54
              (iii)   “C.H. Robinson Company, […], on behalf of itself and its licensed

                      affiliates, dba Robinson Fresh” to be referred to throughout the

                      Agreement as “Robinson Fresh”; or

              (iv)    “C.H. Robinson Company, Inc. on behalf of its operating

                      subsidiaries […] doing business as Robinson Fresh” to be referred to

                      throughout the Agreement as “Robinson Fresh”.

       63.72. Some, if not all, Agreements also refer to “Robinson Fresh Worldwide, Inc.

subsidiary entities, including but not limited to Robinson Fresh Company.” On

information and belief, there is no corporation formed as “Robinson Fresh Worldwide,

Inc.” under the laws of any of the United States.

       64.73. The Agreements typically included a requirement that a copy of all notices

given by the Grower must be sent to CHRW.

       65.74. The Agreements deemed CHRW’s “subsidiary entities” to be “Affiliated

Companies.”

       66.75. At all times relevant to the transactions alleged in this Complaint, CHRW

assumed all liabilities and rights of CHRC in the Agreements.

       67.76. At all times relevant to the transactions alleged in this Complaint, CHRW

assumed all contractual liabilities and rights of CHRI in the Agreements.

       C. Common Terms in the Agreements.
       68.77. Although each Agreement contained some unique terms, those unique

terms are not material to each Plaintiff’s individual claims or to each Class member’s



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 18 of 54
claims as alleged in this Complaint. Instead, each Agreement contained the same or

substantially the same terms material to those individual and class claims.

       69.78. Under the Agreements, each Grower—including each Plaintiff and Class

member—agreed to grow and harvest specified agricultural produce defined in the

Agreements as the “Products” and Defendants received the exclusive right to market and

sell the Products on consignment.

       70.79. Among other terms, each Agreement provided:

          70.01.79.01.      In their “endeavor to identify a viable market for

              PRODUCTS,” Defendants “shall market such PRODUCTS on a

              consignment basis.”

          70.02.79.02.      Defendants agree to “endeavor to obtain the best prices for

              the kind and quality of the PRODUCTS produced by GROWER.” Id.

          70.03.79.03.      Defendants had “full control of the times when, the places

              where, the parties to whom, the methods and prices for which the Products

              are sold, and the authority to sell to customers on an FOB, Delivered, Re-

              consignment, Open, or Price-After-Sale” basis. Id.

              (A)    Under 7 C.F.R. 46.43(i), “F.O.B.” means that

                the produce quoted or sold is to be placed free on board
                the boat, car, or other agency of the through land
                transportation at shipping point, in suitable shipping
                condition (see definitions of “suitable shipping
                condition,” paragraphs (j) and (k) of this section), and
                that the buyer assumes all risk of damage and delay in
                transit not caused by the seller irrespective of how the
                shipment is billed. The buyer shall have the right of
                inspection at destination before the goods are paid for to
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 19 of 54
                determine if the produce shipped complied with the terms
                of the contract at time of shipment, subject to the
                provisions covering suitable shipping condition.

             (B)    Under 7 C.F.R. 46.43(i), “Delivered” means that

                the produce is to be delivered by the seller on board car,
                or truck or on dock if delivered by boat, at the market in
                which the buyer is located, or at such other market as is
                agreed upon, free of any and all charges for transportation
                or protective service. The seller assumes all risks of loss
                and damage in transit not caused by the buyer For
                example, a sale of “U.S. No. 1 potatoes delivered
                Chicago” means that the potatoes, when tendered for
                delivery at Chicago, shall meet all the requirements of the
                U.S. No. 1 grade as to quality and condition.

          70.04.79.04.     “GROWER will retain title to and all quality risks associated

             with all PRODUCTS until delivery to and acceptance by [Defendants’]

             customer.”

          70.05.79.05.     Defendants’ compensation for their sales agent services was a

             percentage “of FOB price gross sales return.”

          70.06.79.06.     Defendants agreed to collect the proceeds from each sale out

             of which Defendants would pay themselves their Commission Fee, deduct

             specified costs, and remit the net proceeds to Plaintiffs and Defendants

             agreed to report to Plaintiffs the true sales price for Plaintiffs’ Products.

          70.07.79.07.     In a dispute, the prevailing party may recovery reasonable

             attorney’s fees.

          70.08.79.08.     “This Agreement is governed by the laws of the State of

             Minnesota.”


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                 page 20 of 54
       71.80. Defendants’ customers—that is, the buyers or potential buyers of a

Grower’s Products—included grocery retailers, restaurants, foodservice distributors, and

produce wholesalers. (For convenience, this Complaint uses the term “Customer” to

mean the buyer or potential buyer of a Grower’s Products.)

       72.81. The sale of a Grower’s Products necessarily involves the transportation of

the Products from the Grower to the Customer’s location.

       73.82. Most Customers include transportation arrangements an integral and

inseparable part of the sales transaction. For those Customers, there would be no

purchase of the Products without the inclusion of acceptable arrangements for the

delivery of the Products to the Customer’s location.

       74.83. In a Delivered sale and an F.O.B. sale, the Customer pays for both the

Products and the transportation, but they are reflected differently.

       75.84. In an F.O.B. sale, the Customer agrees to the transaction by agreeing to one

amount as the price for the Products and agreeing to a separate amount as the price for

transportation.

       76.85. In a Delivered sale, the Customer agrees to one price which includes both

the Products and delivery to the Customer’s location.

       77.86. In a Delivered sale, Defendants must calculate “FOB price gross sales

return” by adjusting for the transportation carrier expense but, in an F.O.B. sale where the

transportation carrier expense is disclosed separately, no adjustment is necessary.

       78.87. Thus, in both a Delivered sale and an F.O.B. sale, there is a zero-sum

tension between the F.O.B. price and the transportation expense. The difference between
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 21 of 54
the two is that, in a Delivered sale, the tension is not expressed and is an internal

calculation while, in an F.O.B. sale, the separate amounts are expressed terms. As a

result, as the transportation expense increases, the amount available to pay for the

Products deceases.

       79.88. It is in the Grower’s interest for transportation expenses to be kept as low as

possible so as to permit a higher price for the Products.

       80.89. When negotiating sales with Customers, Defendants’ interests must be the

same as the Growers’ interests unless Defendants are secretly profiting from the amount

they report as the transportation expense by adding an amount on top of the actual

transportation carrier charges—which is called “freight topping.”

       81.90. By engaging in freight topping, Defendants’ interests are in conflict with

the Grower’s interests and Defendants cannot be obtaining the “best prices” for the

Products because the amount Defendants add to the carrier charges could be added to the

F.O.B. price without the Customer paying any more for the Products to be delivered to

the Customer’s location.

       D. Determining Defendants’ Commission and Plaintiffs’ Net Proceeds from
          Each Sale.

       82.91. The Agreements define “Commission Fee” as Defendants’ compensation

which is calculated as a percentage of “FOB price gross sales return.”

       83.92. Under the Agreements, Defendants are obligated to collect all monies due

from the Customer and to remit to the Grower the balance resulting from “the final FOB

sales price” after deducting Defendants’ Commission Fee, any funds Defendants may

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                 page 22 of 54
have advanced, and “other charges” including, but not limited to, “inspection” and

“claims” as allowed in the Agreement.

      E. Defendants’ Standards of Conduct.
      84.93. Defendants have a standard of conduct for its suppliers, including produce

suppliers, such as Plaintiffs. The standard, known as the Robinson Fresh® Global

Supplier Code of Conduct, can be found at:

                https://www.robinsonfresh.com/en-US/-
                /media/RobinsonFresh/grower%20supplier%20docume
                nts/English/Robinson%20Fresh%20Global%20Supplier
                %20Code%20of%20Conduct%20V1117.pdf

[accessed March 3, 2020.]

      85.94. The Robinson Fresh® Global Supplier Code of Conduct, at ¶12, provides:

                Robinson Fresh® Growers/Suppliers must maintain
                accurate financial books and business records in
                accordance with all applicable legal and regulatory
                requirements and accepted accounting practices.

[Emphasis in original.]

      86.95. CHRW’s Corporate Secretary and Chief Legal Officer, Benjamin

Campbell, published an Employee Code of Ethics on behalf of CHRW and its

subsidiaries such CHRC and CHRI, which can be found at:

                https://investor.chrobinson.com/Governance/Governanc
                e-Documents/default.aspx

[accessed March 3, 2020.]

      87.96. The English version of Mr. Campbell’s Code of Ethics can be found at:

                https://s21.q4cdn.com/950981335/files/doc_downloads/
                codeofethics/2019/Code-of-Ethics-2019-English-
                External.pdf
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                            page 23 of 54
[accessed March 3, 2020.]

      88.97. In Mr. Campbell’s opening Message to the Code of Ethics, he states:

                To be successful as an organization we expect everyone
                from the top down to adhere to the principles in the
                Corporate Compliance Program to gain and keep the
                confidence and support of customer, regulatory agencies,
                the public and our employees.

                [* * *]

                Thank you in advance for your continued commitment to
                the highest standards of business ethics and for keeping
                the passion for success alive at C.H. Robinson.

      89.98. The Employee Code of Ethics, under a section titled Accurate Books and

Records Policy, includes these statements:

                Accurate and reliable corporate financial records shall be
                maintained at all times. All funds and other assets and all
                transactions for C.H. Robinson must be reflected in full
                detail and promptly recorded in the appropriate C.H.
                Robinson books. Accepted accounting principles must be
                used for all recording.

                C.H. Robinson financial records must reflect an accurate
                and verifiable record of all transactions. Information that
                you record and submit to another party, whether that
                party is inside or outside C.H. Robinson, must be
                accurate, timely, and complete. You must not use any
                report or record to mislead those who receive them or to
                conceal anything that is improper.

                [* * *]

                For purposes of this policy, financial records include all
                information pertaining to financial transactions which are
                executed on C.H. Robinson’s behalf, including the proper
                recording of all transactions, records received and kept in
                C.H. Robinson’s files related to financial transactions and
                all information recorded in the accounting records and
                financial statements of C.H. Robinson.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 24 of 54
                Some examples are:

                •   Time reports

                •   Employee expense account records

                •   Invoices received by C.H. Robinson

                •   Invoices issued by C.H. Robinson

                •   Recordings in the general ledger

                •   Accounting journal entries

                •   Contracts

                •   E-mails relating to transactions

                •   Transactions include all payments of money,
                    transfers of property, and furnishing of services.

                All records and information must truthfully and in
                reasonable detail reflect the substance of the transaction.
                There is no materiality standard. All transactions must be
                recorded correctly regardless of amount. Examples of
                violations include:

                •   Records that fail to record improper transactions;

                •   Records that are falsified to disguise aspects of
                    improper transactions that were otherwise recorded
                    correctly;

                •   Records that correctly set forth the quantitative
                    aspects of the transaction but fail to record the
                    qualitative aspects that would have revealed their
                    illegality or impropriety.

      F. Defendants Maintain Two Set of Books.
      90.99. Defendants maintain sales and expense records for its Robinson Fresh

business within a commonly known produce accounting software known as “Famous.”



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 25 of 54
       91.100.       Using Famous, Defendants generated consignment grower

accountings and provided those accounting reports to Plaintiffs.

       92.101.       The Famous system is readily auditable by the Secretary of

Agriculture as is required under the PACA.

       93.102.       Defendants maintain sales and expense records for its freight

logistics business (i.e., its non-Robinson Fresh business) using a separate accounting

software system known as Navisphere and formerly known as Compass. (For

convenience, this Complaint uses “Navisphere” to refer to Navisphere and Compass.)

       94.103.       Defendants’ detailed information regarding shipping Plaintiffs’

Products including a breakdown as to all components of the shipping charges is contained

in Navisphere but that information was not provided to Plaintiffs by Defendants in the

Famous-generated reports or otherwise.

       95.104.       Defendants did not disclose to the Plaintiffs that accurate, more-

detailed records containing information about freight costs and revenues arising out of the

sale of Plaintiffs’ Products were maintained in Navisphere and not in Famous.

       96.105.       The undisclosed records in Navisphere reflect some of Defendants’

self-dealing upon which Plaintiffs assert their claims.

       G. Defendants’ Double Standard.
       97.106.       Despite Defendants’ Supplier Code of Conduct and employee Code

of Ethics requiring “[i]nformation that [Defendants’ employees] record and submit to

another party, whether that party is inside or outside C.H. Robinson, must be accurate,



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 26 of 54
timely, and complete,” the consignment accountings provided to the Plaintiffs and Class

members were neither accurate nor complete.

       98.107.       Despite the Defendants’ Codes prohibiting “records that fail to

record improper transactions’ and records that are falsified to disguise aspects of

improper transactions that were otherwise recorded correctly,” Defendants sent the

Plaintiffs and Class members consignment accountings that failed to record improper

transactions and disguised aspects of improper transactions that were otherwise correctly

recorded.

       99.108.       Despite Defendants’ Codes’ “commitment to the highest standards

of business ethics,” Defendants’ consignment accountings to the Plaintiffs and Class

members were false, deceptive, incomplete, misleading, and rendered in a manner to hide

CHR’s secret profits and unauthorized expenditures it makes at the expense of Plaintiffs

and Class members.

       100.109.      Acting in their own self-interest and in direct conflict with the

interests of their principals and in breach of their promise under the Agreements to obtain

the best prices for the Growers’ Products, Defendants engaged in practices designed to

exact additional profits from the sales transactions to the detriment of the Growers.

       101.110.      These practices included undisclosed freight topping, undisclosed

prompt payment discounts, undisclosed vendor rebates, and misrepresenting unauthorized

charges.

       102.111.      Defendants facilitated the withholding of information about these

practices by maintaining two sets of books.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 27 of 54
                              Undisclosed Freight Topping.
       103.112.      Under the terms of the transactions selling Products to Customers,

the Products be transported from the Grower’s location to the Customer’s location.

       104.113.      Defendants withheld the true cost of transportation when reporting to

the Growers the true cost of transportation chargeable to the sales transaction.

       105.114.      Instead, Defendants charged the sales transaction with a

transportation expense in an amount greater than the true cost of transportation without

disclosing it was doing so to the Growers and without obtaining their prior approval.

       106.115.      By maintaining two sets of books, Defendants were able to hide their

freight topping practices from the Growers.

                        Undisclosed Prompt Payment Discounts.
       107.116.      Defendants also received the financial benefit of a secret prompt

payment discount on freight charges from transportation providers through its

transportation agreements.

       108.117.      By agreeing to accept less than the contracted amount for shipping,

Defendants paid truckers more promptly than the contracts required in consideration from

the truckers’ acceptance of a lesser amount.

       109.118.      Defendants did not disclose to Growers that they had obtained these

discounts and they are not reflected in Defendants’ reports to Growers.

       110.119.      Instead, Defendants reported that full amount of the truckers’

contracts as a chargeable expense against the sales transactions.



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 28 of 54
       111.120.      By maintaining two sets of books, Defendants were able to hide the

prompt payment discounts from the Growers.

                               Undisclosed Vendor Rebates.
       112.121.      In or about 2015 or 2016, a group of Growers who were supplying

watermelons to Defendants, including Plaintiff, JMR Farms, Inc., attended a meeting

with Defendants’ representatives to explore whether Defendants might assist these

Growers in lowering the cost of the parties who supplied goods and services needed by

the Growers in their good faith performance under the Agreements.

       113.122.      Defendants did negotiate terms with those third-party suppliers but

never disclosed to any Grower that Defendants had also negotiated for itselfthemselves

rebates which the suppliers agreed to pay Defendants whenever a Grower purchased

goods or services from those suppliers.

       114.123.      The suppliers included the Growers’ seed suppliers, CHEP USA (a

pallet rental supplier), and other third-party providers.

       115.124.      To ensure that Defendants received the secret rebates, Defendants

employees were required to provide the name of any new Grower to Joanne Dalton,

Defendants’ employee responsible for policing the suppliers’ payment of rebates to

Defendants.

       116.125.      Defendants never told the Plaintiffs they were receiving these

rebates from Plaintiffs’ third-party vendors.

       117.126.      Defendants kept the rebates from the third-party suppliers and did

not remit them to any Grower.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                             page 29 of 54
                           Misrepresenting Unauthorized Charges.
       118.127.          Defendants also paid promotional rebates, expenses and allowances

to Customers and made charitable donations in Defendants’ name which Defendants

charged against the proceeds from the sale of the Grower’s Products but, under the

Agreements, none of those items were appropriate charges to the sales transactions.

       119.128.          Nevertheless, when reporting to the Growers, Defendants

misrepresented the true nature of those payments to disguise them as if they were

permitted charges under the Agreements.

       120.129.          For example, according to their website, https://melonup.com/pink-

ribbon/ (accessed March 30, 2020), Defendants began the “MelonUp!® Pink Ribbon

Watermelons” program” in 2007 “to positively impact the fight for a cure for breast

cancer.”

       121.130.          Under the program, Defendants claim to “endeavor to help the

estimated 1 in 8 women who will be affected by this cancer, and to never give up the

fight for a cure.” Id.

       122.131.          The same website proclaims, “Every juicy bite of a MelonUp! Pink

Ribbon melon helps to fund critical breast cancer research.”

       123.132.          The money which Defendants claim to have donated under the

program was disguised in Defendants’ accountings as a chargeable expense against the

sales price. Thus, unbeknownst to them, the Plaintiffs and other Growers were actually

funding the donations which Defendants took credit for.



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 30 of 54
       124.133.      Defendants did not obtain the consent or authorization from

Plaintiffs or other Growers to charge them for donations to fight breast cancer with

Defendants taking full credit as the donor.

       H. The Gap Between What Defendants Should Have Done and What They Did.
       125.134.      Defendants was required by the Agreements and by applicable

federal and state law to truly and accurately account to all Growers, including Plaintiffs

and the Class members, for all Products received on consignment.

       126.135.      Although Defendants required itstheir Growers and Defendants’

employees to keep accurate books of all dealings with and within Defendants, they did

not hold themselves to itstheir own standards.

       127.136.      Defendants provided the Growers with false or deceptively

incomplete accountings of Product sales by limiting the information itthey recorded in

Famoustheir different software systems.

       128.137.      Accountings of freight profits earned by Defendants were only

reported in Navisphere and, therefore, never reported to Plaintiffs or Class members.

       129.138.      An USDA auditor auditing the information in Defendants’ Famous

produce accounting software would likewise be unaware of Defendants’ secret freight

profits because the information about the freight profits were not recorded in the Famous

software from which Defendants generated accounting reports for Plaintiffs.

       130.139.      The reports Defendants sent to Plaintiffs and Class members by

means of interstate communications were materially false because the reports



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 31 of 54
inaccurately accounted for freight charges and did not disclose the secret, unauthorized

profits on freight and the secret freight price reductions from truckers.

         131.140.       Under both state and federal law, Defendants should have reported

and paid to the Growers including Plaintiffs and Class members the secret profits

Defendants made because Plaintiffs had appointed Defendants as their exclusive sales

agent.

         132.141.       The rebates, promotional allowances and expenses were

unauthorized by and undisclosed to Growers (including Plaintiffs and Class members)

and, thus, were improperly deducted from the sales returns provided to Plaintiffs and

Class members.

         133.142.       In its 2018 10-K filing with the United States Securities Exchange

Commission (“SEC”), page 4, CHRW states as follows:

                    Transportation and Logistics Services

                    CHRW provides freight transportation and related
                    logistics and supply chain services. Our services range
                    from commitments on a specific shipment to much more
                    comprehensive and integrated relationships. We execute
                    these service commitments by investing in and retaining
                    talented employees, developing cutting edge proprietary
                    systems and processes, and utilizing a network of
                    contracted transportation providers, including, but not
                    limited to, contract motor carriers, railroads, and air and
                    ocean carriers. We make a profit on the difference
                    between what we charge to our customers for the totality
                    of services provided to them and what we pay to the
                    transportation providers to handle or transport the freight.
                    While industry definitions vary, given our extensive
                    contracting to create a flexible network of solutions, we
                    are generally referred to in the industry as a third-party
                    logistics company.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                    page 32 of 54
                 We provide the following transportation and logistics
                 services:

                    • Truckload: Through our contracts with motor
                      carriers, we have access to dry vans, temperature-
                      controlled vans, flatbeds, and bulk capacity. We
                      connect our customers with carriers who
                      specialize in their transportation lanes and
                      product types, and we help carriers optimize the
                      usage of their equipment.

                    • Less than Truckload: (“LTL”) transportation
                      involves the shipment of single or multiple pallets
                      of freight. We focus on shipments of a single
                      pallet or larger, although we handle any size
                      shipment. Through our contracts with motor
                      carriers and use of Navisphere, we consolidate
                      freight and freight information to provide our
                      customers with a single source of information on
                      their freight. In many instances, we will
                      consolidate partial shipments for several
                      customers into full truckloads.

      134.143.      CHRW changed its financial reporting of freight revenues within the

Robinson Fresh® division in its mandatory filings with the SEC commencing with its

8-Q report on May 1, 2019.

      135.144.      CHRW stated in its 8-Q that it would no longer separately report

freight revenues for Robinson Fresh® as part of its required SEC filings.

      136.145.      Allegations of CHRW’s practices of making additional profits on

freights on consignment transactions were first made public in an amendment in a suit

against Defendants in 2019.

      137.146.      Prior to that date, Defendants did not inform Growers that they made

additional revenue from freight topping.


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                             page 33 of 54
       138.147.      Defendants’ employees within the Robinson Fresh® division were

aware of the accounting practices described above, but they did nothing to correct it.

       139.148.      In 2017, a CHRW employee raised the issue of the propriety of these

practices of making additional undisclosed revenue on its transportation of consigned

produce loads to CHRW’s management but management instructed the employee that

they CHRW was not “going to open that can of worms.”

       140.149.      On information and belief, Defendants rely upon a data mining

software system, Cognos, which can readily report the amount of additional profit earned

from freight topping.

       141.150.      The Defendants did not account to or pay Plaintiffs or Class

members the additional undisclosed profits they earned from freight topping.

       142.151.      Plaintiffs were repeatedly informed by Defendants’ representatives

that, subject to limited exceptions, Defendants’ policy was to not use trucks to transport

consignment shipments of consigned produce to ultimate customers unless the trucks

were obtained by Defendants.

       143.152.      Defendants’ dual capacity as an exclusive fiduciary consignment

sales agent for the Plaintiffs, Class members, and other Growers, as well as effectively

being the party who sought third-party transportation services for Products which

Defendants handled under the Agreements created an inherent, but undisclosed, conflict

of interest.




EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 34 of 54
                            VI. CLASS ALLEGATIONS
       144.153.       Plaintiffs bring this action individually and as a class action on

behalf of all other persons similarly situated pursuant to FED. R. CIV. P. 23.

       145.154.       Class Definition. Subject to discovery and further investigation

which may cause Plaintiffs to modify the class definition to be more inclusive or less

inclusive, Plaintiffs define the “Class” as:

                  Each person identified in a written contract
                  (“Agreement”) as either “Grower” or “Grower/Supplier”
                  where the other party named in the Agreement is either
                  (i) C.H. Robinson Company or (ii) C.H. Robinson
                  Company, Inc. and the Agreement includes the Grower’s
                  appointment of the other party “as its exclusive sales
                  agent.”

       146.155.       Class Claims. Subject to discovery and further investigation which

may cause Plaintiffs to modify the definition of the “Class Claims” to be more inclusive

or less inclusive, Plaintiffs define the Class Claims as:

                  A claim based on an allegation of freight topping,
                  prompt-payment discounts to truckers, rebates paid by a
                  third-party to a Defendant arising from the class
                  member’s purchase of goods or services from that third-
                  party, or of a Defendant’s misrepresentation of an amount
                  which a Defendant used to reduce a Defendant’s
                  remittance made pursuant to an Agreement.

       147.156.       Based on discovery and further investigation, Plaintiffs may, in

addition to moving for class certification using modified definitions of the Class and the

Class Claims, seek class certification only as to particular issues as permitted under

FED. R. CIV. P. 23(c)(4).



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 35 of 54
       148.157.      The identity of each member of the Class is readily ascertainable

from Defendants’ records.

       149.158.      This action has been brought and may properly be maintained as a

class action pursuant to the provisions of FED. R. CIV. P. 23(a) because there is a well-

defined community interest in the litigation in that:

          149.01.158.01.    Numerosity. Plaintiffs are informed and believe, and on that

              basis allege, that there are at least 40 members of the Class and is so

              numerous that joinder of all members would be impractical.

          149.02.158.02.    Commonality. Common questions of law and fact exist as to

              all members of the Class. The principal issues include whether Defendants’

              conduct as alleged in this Complaint was the same or substantially similar

              with respect to members of the Class, and whether such conduct violated

              PACA and/or state law.

          149.03.158.03.    Typicality. Each Plaintiff’s claims are typical of the claims of

              the Class. Plaintiffs and all members of the Class have claims arising out of

              Defendants’ common and uniform course of conduct as alleged in this

              Complaint.

          149.04.158.04.    Adequacy. Each Plaintiff will fairly and adequately protect

              the interests of the Class insofar as no Plaintiff has interests that are known

              or believed to be averse to the absent members of the Class. The Plaintiffs

              are committed to vigorously litigating this matter. Plaintiffs have also

              retained counsel experienced in handling complex legal issues and class
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 36 of 54
                actions. Plaintiffs and Plaintiffs’ counsel have no interests which might

                cause them not to vigorously pursue the instant class action lawsuit.

          150.159.     This action may be maintained as a “B1a-class”, a “B2-class”, a

“B3-class”, or a hybrid of any two or all three types however, at the time of commencing

this action, Plaintiffs expect to seek certification of a class under Fed. R. Civ. P. 23(b)(3)

because the questions of law and fact common to members of the Class predominate over

any questions affecting an individual member, and a class action would be superior to

other available methods for the fair and efficient adjudication of the controversy because

individual joinder of all members would be impracticable, class action treatment will

permit a large number of similarly situated persons to prosecute their common claims in a

single forum efficiently and without unnecessary duplication of effort and expense that

individual actions would engender, an important public interest will be served by

addressing the matter as a class action, substantial expenses to the litigants and to the

judicial system will be realized, and difficulties are unlikely in the management of a class

action.

VII. FIRST CAUSE OF ACTION FOR BREACH OF DUTIES UNDER PACA.
          151.160.     Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

          A. Defendants Are Subject to PACA.
          152.161.     Each Product described in Plaintiffs’ Agreements is a “perishable

agricultural commodity” within the meaning of 7 U.S.C. § 499a(4) and is “produce”

within the meaning of 7 C.F.R. 46.2(t) because the Products include fresh mini seedless

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                 page 37 of 54
melons, fresh seedless watermelons, fresh broccoli, fresh pumpkins, and other fresh fruits

and vegetables.

       153.162.      Defendants and each of them are a “commission merchant” within

the meaning of 7 U.S.C. § 499a(b)(5) and 7 C.F.R. 46.2(r) because Defendants’ joint and

collective operation of the Robinson Fresh business involves receiving the Products for

sale, on commission, or for or on behalf of another in interstate commerce.

       154.163.      Defendants and each of them are a “dealer” within the meaning of 7

U.S.C. § 499a(b)(6) and 7 C.F.R. 46.2(m) because Defendants’ joint and collective

operation of the Robinson Fresh business involves selling in wholesale the Products in

interstate commerce.

       155.164.      Defendants and each of them are a “broker” within the meaning of 7

U.S.C. § 499a(b)(7) and 7 C.F.R. 46.2(n) because Defendants’ joint and collective

operation of the Robinson Fresh business involves negotiating sales and purchases of the

Products for or on behalf of the Plaintiffs as the vendors in interstate commerce.

       156.165.      At all times relevant to this Complaint, Defendants and each them,

having carried on the business of a commission merchant, dealer, or broker, was required

to hold what is commonly called a “PACA license” issued by the Secretary of

Agriculture. 7 U.S.C. § 499c; 7 C.F.R. 36.3 (requiring, among other things, that

“[s]eparate licenses are required for each person.”)

       157.166.      Despite representations and sworn statements to the contrary,

CHRW never held a PACA license.


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 38 of 54
       B. PACA’s Recordkeeping Requirements.
       158.167.       “Every commission merchant, dealer, and broker shall keep such

accounts, records, and memoranda as fully and correctly disclose all transactions

involved in his business, including the true ownership of such business by stockholding

or otherwise.” 7 U.S.C. § 499i; 7 C.F.R. 46.14.

       159.168.       Under 7 C.F.R. 46.15, such accounts, records, and memoranda

include:

                  Bills of lading, diversion orders, paid freight and other
                  bills, car manifests, express receipts, confirmations and
                  memorandums of sales, letter and wire correspondence,
                  inspection certificates, invoices on purchases, receiving
                  records, sales tickets, copies of statements (bills) of sales
                  to customers, accounts of sales, papers relating to loss
                  and damage claims against carriers, records as to
                  reconditioning, shrinkage and dumping, daily inventories
                  by lots, a consolidated record of all rebates and
                  allowances made or received in connection with
                  shipments handled for the account of another, an itemized
                  daily record of cash receipts, ledger records in which
                  purchases and sales can be verified, and all other
                  pertinent papers relating to the shipment, handling,
                  delivery, and sale of each lot of produce.

       160.169.       All records required to be preserved under the PACA must be

organized in a “proper method which will enable the licensee to promptly locate and

produce the records.” 7 C.F.R. 46.16.

       161.170.       Defendants are required by PACA regulations, specifically 7 CFR

46.29(a) as a commission merchant and 46.32(b) as a grower’s agent, to maintain a

complete archive of all transactions, charges and sales related to each lot of produce

received on consignment from all suppliers, including Plaintiffs.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                   page 39 of 54
       C. Defendants’ Duties Owed to Plaintiffs Under PACA.
       162.171.         Under PACA, Defendants owe each Plaintiff a duty to truly and

correctly account and make full payment promptly in respect of each sale of the

Plaintiff’s Products.

       163.172.         Under PACA, Defendants owe each Plaintiff a duty to not make, for

a fraudulent purpose, any false or misleading statement in connection with each

transaction involving the Plaintiff’s Products which were received by Defendants in their

capacity as a commission merchant.

       164.173.         Under PACA, Defendants owe each Plaintiff a duty to not make, for

a fraudulent purpose, any false or misleading statement in connection with each

transaction involving the Plaintiff’s Products which were bought or sold, or contracted to

be bought, sold, or consigned by Defendants in their capacity as a dealer.

       165.174.         Under PACA, Defendants owe each Plaintiff a duty to not make, for

a fraudulent purpose, any false or misleading statement in connection with each

transaction involving the Plaintiff’s Products which were purchased or sold by

Defendants in their capacity as a broker.

       166.175.         Under PACA, Defendants owe each Plaintiff a duty to perform any

specification or duty, express or implied, arising out of any undertaking in connection

with each transaction involving Plaintiff’s Products.

       D. Defendants’ Breach of Duties Owed to Plaintiffs.
       167.176.         Defendants’ breached their duties to each Plaintiff by failing to

disclose and account for freight topping.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 40 of 54
       168.177.      Defendants’ breached their duties to each Plaintiff by failing to

disclose and account for its prompt-payment discounts.

       169.178.      Defendants’ breached their duties to each Plaintiff by failing to

disclose, account for, and remit their receipt of vendor rebates.

       170.179.      Defendants’ breached their duties to each Plaintiff by

misrepresenting unauthorized promotional expenses as if they were authorized charges

against the proceeds from the sale of the Plaintiffs’ Produce.

       171.180.      Defendants’ breached their duties to each Plaintiff by

misrepresenting unauthorized donations as if they were authorized charges against the

proceeds from the sale of the Plaintiffs’ Produce.

       172.181.      Defendants’ breached their duties to each Plaintiff by failing to

promptly pay each Plaintiff the full amounts owed under a true and accurate accounting.

       173.182.      Defendants’ breached their duties to each Plaintiff by their breach of

their express and implied duties under the Agreements including, but not limited to,

endeavoring to obtain the best price from Plaintiffs’ Products and to remit the full amount

of the proceeds from each sale after deducting only authorized charges.

       174.183.      Defendants’ breached their duties to each Plaintiff by actively

preventing the discovery of the information which should have been disclosed under

PACA, its regulations, and the Agreements by maintaining two sets of books which

allowed Defendants to provide Plaintiffs with false and incomplete accountings but

which appeared to be true and accurate.


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 41 of 54
       175.184.      Under PACA, Defendants owed each Plaintiff and the other Growers

an affirmative duty to not profit from their exclusive consignor’s sales agency without the

informed expressed consent from the consignor.

       E. Damages.
       176.185.      PACA contains a civil remedy for breaches of unfair conduct in 7

U.S.C. § 499e(a) and (b)(1).

       177.186.      As a direct, proximate, legal, and foreseeable cause of Defendants’

breach of their duties to each Plaintiff arising under PACA, Plaintiffs have been damaged

in an amount of the difference between the true transportation costs and the transportation

costs charges against the proceeds of the sales, the amount of all vendor rebates, the

amount of unauthorized promotional expenses and donations charged against the

proceeds of the sales.

       178.187.      Under PACA, Defendants stand in a fiduciary capacity to account

for each Plaintiff’s Products and the proceeds from the sale of those Products. Based on

Defendants’ fiduciary duties under PACA, Defendants should be ordered to comply with

an audited accounting of the proceeds of each sale and of all vendor rebates which will

fix the amount of each Plaintiff’s damages including, but not limited to all sales revenues,

freight charges, freight discounts, seed rebates, pallet rental rebates and any other net

revenues obtained by Defendants in addition to the agreed commissions received under

the 2012 through 2019 Agreements.




EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 42 of 54
   VIII. SECOND CAUSE OF ACTION FOR BREACH OF CONTRACT.
       179.188.      Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

       180.189.      Through their joint enterprise, unincorporated association, or de

facto partnership under the Robinson Fresh moniker, Defendants entered into

Agreements with Plaintiffs.

       181.190.      Pursuant to those Agreements, Defendants made certain

representations and promises.

       182.191.      Each Plaintiff has fully or substantially performed all of its

obligations under the Agreements.

       183.192.      Based on the facts alleged in this Complaint, Defendants breached

their promises under the Agreements including, but not limited to Defendants’ duties

arising as each Plaintiff’s exclusive sales agent, Defendants’ promise to endeavor to

obtain the “best prices” for the Plaintiff’s Products, and Defendants’ promise to truly and

accurately account for the proceeds from each sale and to remit the net proceeds to each

Plaintiff.

       184.193.      As a direct, proximate, legal, and foreseeable cause of Defendants’

breach of their duties to each Plaintiff arising under the Agreements, Plaintiffs have been

damaged in an amount of the difference between the true transportation costs and the

transportation costs charges against the proceeds of the sales, the amount of all vendor

rebates, the amount of unauthorized promotional expenses and donations charged against

the proceeds of the sales.
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 43 of 54
       185.194.       As the prevailing party, each Plaintiff is entitled to recover its

reasonable attorney’s fees from Defendants.

  IX. THIRD CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY.
       186.195.       Plaintiffs re-allege and incorporate by reference the foregoing

allegations as though fully set forth in this paragraph.

       187.196.       The Agreements contain multiple references to Defendants as

“agent.”

       188.197.       The Agreements expressly state that the “Grower hereby appoints

[Defendants] as its exclusive sales agent for the sale of all Products.”

       189.198.       Separate and apart from PACA’s provisions for a statutory trust,

PACA provides that sales agents owe their principals a fiduciary duty to place the

principal’s interest above that of the agent, to correctly account for their sales activities,

revenues and expenses and more particularly to not make a secret, self-dealing profit

from the subject matter of the agency.

       190.199.       Consignment transactions under PACA are fiduciary transactions in

which the consignee (i.e., the Defendants) must exercise a high degree of care to protect

the interests of the consignor (i.e., each Plaintiff).

       191.200.       Under PACA, a consignee’s fiduciary duty includes providing an

accurate accounting and that duty is separate and distinct from Defendant’s fiduciary duty

as a trust under PACA’s statutory trust.

       192.201.       Under the common law of Minnesota, agents such as Defendants are

fiduciaries with respect to the principal which has been described as follows:
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 44 of 54
                  One acting in a fiduciary capacity must exercise the
                  utmost fidelity toward the principal, [citation omitted]
                  and owes the principal a duty of full disclosure [citation
                  omitted]. An agent cannot profit from the subject of the
                  agency without the principal’s consent, freely given after
                  full disclosure of any facts that might influence the
                  principal’s judgment.

Carlson v. Carlson, 363 N.W.2d 803, 805 (Minn. Ct. App. 1985).

       193.202.       “Agency” is defined as “the fiduciary relation which results from the

manifestation of consent by one person to another that the other shall act on his behalf

and subject to his control, and consent by the other so to act.” Urban v. Am. Legion Dep’t

of Minnesota, 723 N.W.2d 1, 12 (Minn. 2006) (quoting Restatement (Second) of Agency

§ 1(1)).

       194.203.       By executing the Agreements, Plaintiffs each manifested consent

that Defendants act as their exclusive sales agent subject to the limits imposed by the

Agreements.

       195.204.       The Restatement (Illustration 1 under § 1) gives an illustration of an

agency which, but for using terms of sale (as opposed to the Agreements’ expressed

disclaimer of any sale from a Plaintiff to Defendants), describes substantially the same

facts as here and concludes there is an agency relationship:

                  P and A enter into an agreement which is stated to be a
                  “contract of sale.” It provides that for one year A shall
                  purchase a specified amount of goods from P; that the risk
                  of loss of such goods after purchase is upon P, if A uses
                  care in their custody; that A is to pay for and to sell them
                  at prices to be fixed by P from time to time and is to keep
                  the proceeds as a separate account, remitting monthly 90
                  per cent. and keeping the remainder for himself; that

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 45 of 54
                 unsold goods can be returned to P; and that P will pay A
                 one-half of A’s selling expenses. A is P’s agent.

      196.205.       The relationship between CHRDefendants and Plaintiffs was that of

agent and principal because, among other facts:

          196.01.205.01.   The Agreements expressly provide that the Grower appoints

             Defendants as the Grower’s exclusive sales agent.

          196.02.205.02.   The Agreements expressly provide that Defendants have not

             purchased the Products “but is selling the Products on Grower’s behalf to

             third party customers.”

          196.03.205.03.   The Agreements, having been drafted by Defendants, state

             that both title to and the risk of loss of the Products are retained by the

             Grower until the Customer accepts them.

          196.04.205.04.   There is no agreement on the Products’ sales price between

             Defendants and each Plaintiff; instead, Defendants agree that, after entering

             into the Agreement, Defendants will negotiate a final sales price—

             endeavoring to obtain the best price for the Grower—with the ultimate

             buyer and to charge a commission based on that price with the remaining

             amount to be remitted to the Plaintiff.

          196.05.205.05.   Defendants are required to report to each Plaintiff the final

             sales prices upon which its commissions were determined and paid.




EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                page 46 of 54
          196.06.205.06.    Each Plaintiff retained a limited right to demand inspections

              of Products for which customers had a complaint regarding quality or

              condition at delivery.

          196.07.205.07.    The Products consigned to Defendants were delivered in a

              complete form. Defendants were not required to make any alteration.

          196.08.205.08.    Each Plaintiff retained the right to terminate the Agreement

              and, in some cases, the Agreement was subject to an annual right of either

              party to terminate it.

          196.09.205.09.    If a customer rejected any load of a Plaintiff’s Products, each

              Plaintiff retained the right to retake possession of its Products.

       197.206.      Under Minnesota common law, Defendants’ agency relationship

with each Plaintiff made Defendants “a fiduciary with respect to matters within the scope

of his agency.” Restatement (Second) of Agency § 13.

       198.207.      Defendants, as the exclusive sales agent for each Plaintiff’s

Products, owed fiduciary duties under both Minnesota law and under PACA in

connection with its receipt of Products on consignment. Such duties include the duty to

not pursue Defendants’ own interests which are in conflict with Plaintiffs’ interests

without Plaintiffs’ informed, prior expressed consent.

       199.208.      Defendants’ undisclosed freight topping, prompt payment discounts,

vendor rebates, the imposition and mischaracterization of unauthorized charges against

the proceeds from sales, and the reporting of incomplete and inaccurate accounting of


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                    page 47 of 54
those proceeds facilitated by maintaining separate books breached Defendants’ fiduciary

duties owed to each Plaintiff.

       200.209.       The sales reports which Defendants provided to Plaintiffs do not

reflect the substantial, secret, self-dealing profit that Defendants secured in advancing

their own interest while disregarding each Plaintiff’s interests.

       201.210.       Defendants engaged in freight topping, kept the prompt payment

discounts for itself, and kept the vendor rebates secret from the Plaintiffs and other

Growers, knowing that such practices advanced their own self-interest while being in

conflict with the Growers’ interests.

       202.211.       The foregoing breaches of Defendants’ fiduciary duties including,

but not limited to, their duty of loyalty, were material.

       203.212.       A CHRW supervising employee conducted an internal audit using

the Cognos data mining software to sample randomly selected growers to verify the

extent of freight topping and freight topping occurred for all three of the selected

growers.

       204.213.       As a direct, proximate, legal, and foreseeable cause of Defendants’

breach of their fiduciary duties to each Plaintiff, Defendants are liable to Plaintiffs for all

profits Defendants received from the difference between the true transportation costs and

the transportation costs charges against the proceeds of the sales, the amount of all

vendor rebates, the amount of unauthorized promotional expenses and donations charged

against the proceeds of the sales. Restatement (Second) of Agency § 399.


EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                  page 48 of 54
       205.214.       In their fiduciary capacity as each Plaintiff’s agent, Defendants

should be ordered to comply with an audited accounting of the proceeds of each sale and

of all vendor rebates which will fix the amount of each Plaintiff’s damages including, but

not limited to all sales revenues, freight charges, freight discounts, seed rebates, pallet

rental rebates and any other net revenues obtained by Defendants in addition to the

agreed commissions received under the 2012 through 2019 Agreements. Id.

       206.215.       The common law of Minnesota provides for Defendants’ forfeiture

of commissions because Defendants’ breaches of their fiduciary duties were material.

       207.216.       Defendants’ substantial and intentional breach of its fiduciary duties

owed to Plaintiffs make all sales commissions charged to Plaintiffs for produce sales

during the years 2012 through 2018 subject to forfeiture.

       208.217.       Based on Defendants’ breach of fiduciary duties, Defendants are

subject to punitive or exemplary damages.

       218.    Minnesota statute § 649.20 provides that a court or jury may award

punitive damages upon clear and convincing evidence that:

                  A defendant has acted with deliberate disregard for the
                  rights or safety of others if the defendant has knowledge
                  of facts or intentionally disregards facts that create a high
                  probability of injury to the rights or safety of others and:

                  (1) deliberately proceeds to act in conscious or
                  intentional disregard of the high degree of probability of
                  injury to the rights or safety of others; or

                  (2) deliberately proceeds to act with indifference to the
                  high probability of injury to the rights or safety of others.

       219.   CHR as a sales agent owed each Plaintiffs a fiduciary duty under PACA

EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                   page 49 of 54
and Minnesota common law to accurately account for produce received, sold and

expenses incurred in produce transactions.

       220.   A breach of fiduciary duty can give rise to punitive damage claims under

Minnesota law. CHR breached its fiduciary duty to Plaintiffs and acted with deliberate

disregard for the rights of Plaintiffs by its conduct of issuing false accountings of freight

charges, seed rebates and pallet rebates.

       221.   CHR acted with deliberate disregard to the rights of Plaintiffs by CHR’s

affirmative efforts to conceal its false accountings by means of two sets of books,

Famous for grower accounting and Navisphere or Compass for freight accounting.

       222.   CHR’s deliberate disregard of the rights of Plaintiffs and other growers is

also shown by comparing the standard of conduct for accurate financial reporting that

CHR requires of its growers, such as Plaintiffs, and employees, described in paragraphs

92 through 97 with the far lower standard of CHR observed in its consignment

accountings to Plaintiffs. The conduct described in this First Amended Complaint would

be unacceptable if done by either a CHR grower or employee against CHR.

       223.   CHR’s conduct of obtaining seed rebates, pallet rental rebates, storage

profits, freight discounts and freight topping profits and rebates from consignment

growers is emblematic of CHR’s true corporate culture. This knowing and purposeful

conduct is in stark contrast to the standards to which it demands of its employees and

growers such as Plaintiffs and such conduct was carried out in deliberate disregard of the

rights of growers such as Plaintiffs.

       224.   CHR management was aware of the processes that permitted profiting on
EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                                 page 50 of 54
freight topping, seed and pallet rental rebates. These additional, unauthorized profits were

not a mistake or unknown, but rather an intentional feature of Robinson Fresh’s business

model to provide additional freight revenues to CHR. A supervisory employee utilized

CHR’s Cognos data mining software to specifically track the profitability of freight

topping from the consignment contracts of three CHR consignment growers.

       225.   Among the standards for imposition of punitive damages in Minnesota is

the requirement that the fact finder evaluate “the severity of any criminal penalty to

which the defendant may be subject.” CHR sent Plaintiffs its false sales reports and

liquidations by means of email or the US Postal Service. Plaintiffs’ payments were sent

to them through interstate banking channels. CHR engaged in a pattern conduct by

transmission of false liquidations which would qualify as wire and mail fraud by means

of instrumentalities of interstate commerce. Thus, the potential criminal penalties under

18 U.S.C. §§ 1341 and 1343 for mail fraud and wire fraud should be considered in any

assessment of punitive damages.

       226.   Finally, the deliberate disregard to the rights of consignment growers such

as Plaintiffs is further shown in the refusal of CHR to “open a can of worms” when asked

about the false expense accountings for freights.

       227.   For these reasons, upon a showing by clear and convincing evidence

Plaintiffs are entitled to an award of punitive damages against CHR.




EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 51 of 54
X. FOURTH CAUSE OF ACTION FOR BREACH OF THE IMPLIED COVENANT
                OF GOOD FAITH AND FAIR DEALING.
        209.228.       Plaintiffs re-allege and incorporate by reference the foregoing

 allegations as though fully set forth in this paragraph.

        210.229.       Every contract includes an implied covenant of good faith and fair

 dealing.

        211.230.       Under the PACA regulations, 7 C.F.R. 46.2(hh):

                   Good faith means honesty in fact and the observance of
                   reasonable commercial standards of fair dealing in the
                   trade. The principle of good faith requires that a party to
                   a transaction disclose in writing the existence of any
                   collateral fees and expenses to all other parties to the
                   transaction where the collateral fees and expenses affect
                   a material term of the agreement.

        212.231.       The acts and omissions of Defendants violated the implied covenant

 of good faith and fair dealing in that Defendants have been dishonest in fact and has not

 disclosed all the material information concerning the charges Defendants made against

 the proceeds from the sales which reduced the net payable to each Plaintiff.

        213.232.       Plaintiffs seeks recovery of damages due to Defendants’ breach of

 implied duty of good faith and fair dealing, court costs, and attorneys’ fees.

                              XI. PRAYER FOR RELIEF.
 WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

 respectfully request the Court enter final judgment against Defendants, C.H. Robinson

 Worldwide, Inc., C.H. Robinson Company, Inc., and C.H. Robinson Company, jointly

 and severally, as follows:


 EXHIBIT B
 Comparing Proposed Complaint to Filed Complaint                                  page 52 of 54
          213.01.232.01.   Certifying that the Causes of Action may be maintained as a

             class pursuant to FED. R. CIV. P. 23 including defining the Class, defining

             Class Claims, appointing Plaintiffs to represent the Class, and appointing

             Plaintiffs’ counsel to act as class counsel;

          213.02.232.02.   For an audited accounting of the proceeds from each sale and

             of all vendor rebates including, but not limited to all sales revenues, freight

             charges, freight discounts, seed rebates, pallet rental rebates and any other

             net revenues obtained by Defendants in addition to the agreed commissions

             received under the 2012 through 2019 Agreements.

          213.03.232.03.   For damages in such amount as determined by the foregoing

             accountings or otherwise proven;

          213.04.232.04.   For damages in the amount of Defendants’ commissions

             subject to forfeiture;

          213.05.232.05.   If allowed by the Court under FED. R. CIV. P. 15, For punitive

             or exemplary damages;

          213.06.232.06.   For reasonable attorney’s fees;

          213.07.232.07.   For pre-judgment interest;

          213.08.232.08.   For costs of suit; and

          213.09.232.09.   For such other and further relief as may be just and proper.

                              XII. JURY DEMAND.
      214.233.      Plaintiffs demand trial by jury.



EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                               page 53 of 54
                                  Respectfully submitted,
 Dated: April 3, 2020September
 1, 2020                                       /s/ Craig A. StokesDRAFT
                                  Craig A. Stokes (MN Attorney ID # 0390849)
                                  STOKES LAW OFFICE LLP
                                  3330 Oakwell Court, Suite 225
                                  San Antonio, TX 78218
                                  Telephone: (210) 804-0011
                                  Email: cstokes@stokeslawofffice.com

                                  Attorney for Plaintiffs, Terry Lusk, Jason Lusk, and
                                  Justin Lusk, individually and d/b/a JTJ Farms, and
                                  JMR Farms, Inc.




EXHIBIT B
Comparing Proposed Complaint to Filed Complaint                            page 54 of 54
